Case 3:20-cv-00145-GMG Document 24 Filed 12/01/20 Page 1 of 2 PageID #: 769




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG

U.S.A. PARTS SUPPLY; CADILLAC
U.S.A.; and OLDSMOBILE U.S.A., L.P.,

              Appellants,

v.                                                   CIVIL ACTION NO.: 3:20-CV-145
                                                     (GROH)

MICHAEL CHIACCHIERI and
CHRISTOPHER CORRADO,

              Appellees.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is a Report and Recommendation (“R&R”) issued by United

States Magistrate Judge Robert W. Trumble. ECF No. 23. Pursuant to 28 U.S.C. §

636(b)(1)(B), this action was referred to Magistrate Judge Trumble to consider the record,

conduct hearings, and submit proposed findings of fact and recommendations for

disposition of the pending motion. ECF No. 5. On November 2, 2020, Magistrate Judge

Trumble issued his R&R, recommending that the Appellant’s Motion for Leave to Appeal

an Interlocutory Order be denied. ECF No. 23.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to conduct a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, this Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge to which no objection is made.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file objections in a timely manner

constitutes a waiver of de novo review and a plaintiff’s right to appeal this Court’s order.

28.U.S.C..' 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United
Case 3:20-cv-00145-GMG Document 24 Filed 12/01/20 Page 2 of 2 PageID #: 770




States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Moreover, “[w]hen a party does

make objections, but these objections are so general or conclusory that they fail to direct

the district court to any specific error by the magistrate judge, de novo review is

unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009) (citing

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen days after

being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The

R&R was entered and simultaneously transmitted to counsel on November 2, 2020. ECF

No. 23. To date, no party has filed any objections to the R&R. Thus, this Court will review

the R&R for clear error.

       In his R&R, Magistrate Judge Trumble found that the Appellant did not

demonstrate that exceptional circumstances exist to warrant allowing an appeal prior to

entry of final judgment. Upon careful review, and finding no error of fact or law, the Court

ORDERS that Magistrate Judge Trumble’s Report and Recommendation [ECF No. 23] is

ADOPTED for the reasons more fully stated therein. The Appellant’s Motion for Leave to

Appeal an Interlocutory Order [ECF No. 2] is DENIED and this matter shall be

DISMISSED WITHOUT PREJUDICE.

       The Clerk of Court is DIRECTED to STRIKE this case from the Court’s active

docket. The Clerk is further DIRECTED to transmit copies of this Order to all counsel of

record herein.

       DATED: December 1, 2020




                                             2
